Citation Nr: 1219433	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  08-25 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than an anxiety disorder, to include claimed posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).

2.  Entitlement to an evaluation higher than 30 percent for status post squamous cell carcinoma, right true vocal cord.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied the Veteran's claim seeking a rating higher than 30 percent for status post T1A squamous cell carcinoma, right true vocal cord, as well as his claim of service connection for PTSD.  

The Board has reviewed both the Veteran's physical claims file and the Veteran's electronic file through the "Virtual VA" system to insure a complete review of the evidence.   

For reasons explained in the remand portion of the decision below, the issues of entitlement to service connection for an acquired psychiatric disorder other than anxiety disorder, to include claimed PTSD and MDD, as well as entitlement to a TDIU are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is already in receipt of the maximum disability evaluation of 30 percent for his status post T1A squamous cell carcinoma, right true vocal cord under Diagnostic Code (DC) 6819-6516 for chronic laryngitis manifested by hoarseness with thickening, or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.

2.  Throughout the claim/appeal period, the preponderance of the evidence weighs against a finding that the Veteran's residuals of laryngeal cancer are manifested by a constant inability to speak above a whisper or a constant inability to communicate by speech.  There is also no evidence of stenosis or history of total laryngectomy or tuberculous laryngitis.  


CONCLUSION OF LAW

The criteria for an evaluation higher than 30 percent for service-connected status post T1A squamous cell carcinoma, right true vocal cord, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.27, 4.97, DC 6819-6516 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked items of evidence not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Service connection for status post T1A squamous cell carcinoma, right true vocal cord, with a 10 percent rating effective January 30, 2004, was originally awarded by the RO in September 2004.  An increased rating of 30 percent was awarded effective January 30, 2004 in a March 2005 rating decision.   The Veteran filed the current claim seeking an increased rating in June 2006, after the appeal period for the March 2005 rating decision had expired.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, such as in this case, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's laryngeal cancer is evaluated under the criteria found at 38 C.F.R 
§ 4.97.  He is rated as 30 percent disabling under DC 6516 for residual chronic laryngitis.  The Board has reviewed the diagnostic codes and finds that this is clearly the best code to evaluate the disability at issue. 

Under DC 6516, a 30 percent evaluation is provided when there is chronic laryngitis manifested by hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  This is the highest evaluation available under this diagnostic code.  See 38 C.F.R. § 4.97, DC 6516.  Thus, because the Veteran is already assigned the maximum 30 percent evaluation under DC 6516, a higher rating under this diagnostic code is not warranted. 

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, there is no basis to assign a higher schedular evaluation after careful review of the available DCs pertaining to the rating of diseases of the throat and the evidentiary record. 

The Board first notes that the Veteran is not entitled to a higher rating for his laryngeal cancer residuals under DC 6519 for complete organic aphonia.  Indeed, the evidence preponderates against finding that the Veteran is constantly unable to speak above a whisper, or worse, that he is unable to communicate by speech, as explained below.  

In this regard, the Board recognizes that the Veteran's voice has typically been described as hoarse or raspy.  However, and significantly, neither the Veteran nor his representative have even argued that he is constantly unable to speak above a whisper or constantly unable to communicate by speech.  Rather, the Veteran has focused his argument pertaining to entitlement to an increased rating on complaint of laryngeal spasm alleged to be associated with his service-connected laryngeal cancer residuals.    

The Board additionally notes that the evidentiary record does not support such a finding.  For example, the Veteran told a medical provider in March 2008 that he could hardly speak on some days.  This statement made by the Veteran certainly weighs against finding that the Veteran is unable to speak above a whisper or communicate by speech constantly due to the laryngeal disability.  He also stated in November 2008 that he had increased problems awaking with hoarseness but admitted that his voice typically came back after he had his coffee.  This evidence also does not indicate a constant inability to speak above a whisper or communicate by speech.  

More recently, a VA psychiatrist wrote in January 2010 that the Veteran's speech was normal in rate, tone, volume, and had raspy prosody.  However, again, the psychiatrist did not indicate that the Veteran was unable to speak above a whisper and, in fact, her notation that the Veteran's volume was normal clearly weighs against such a conclusion.  Therefore, for the foregoing reasons, an increased rating under DC 6519 is not warranted.

Additionally, the evidentiary record does not show that the Veteran has stenosis of the larynx such that an increased rating would be warranted under DC 6520.  Indeed, the December 2008 examining physician specifically considered whether the Veteran had stenosis at that medical examination and found no stenosis.  His finding was based on indirect laryngoscopy, which showed that the Veteran's larynx was normal with the exception of post radiation changes.  Treatment records relevant to the claim/appeal period do not contain contradictory findings.  They include no findings of stenosis.  Therefore, an increased rating under DC 6520 is not warranted.

Furthermore, the evidentiary record does not show that the Veteran has a history of tuberculous laryngitis or a total laryngectomy.  Therefore, an increased rating under DC 6515 and DC 6518 is not warranted.

Therefore, in consideration of the foregoing, the Board finds that an increased schedular rating for the Veteran's residuals of laryngeal cancer is not warranted for any time relevant to the appeal period.  Thus, a staged rating is not warranted.  See Francisco, supra.  

Regarding extraschedular referral, the Board notes that the Court has set forth a three-step analysis for determining whether referral for extraschedular consideration is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).
 
In determining whether extraschedular referral is warranted, there must initially be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate and no referral is required. 

In the second step, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by 38 C.F.R. § 3.321(b)(1)  (i.e., marked interference with employment and frequent periods of hospitalization).  Id.  at 116. 

When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then, third, the case must be referred for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

As stated above, the Veteran's central complaint has been laryngeal spasms, which suddenly cause shortness of breath and stridor for approximately 10 to 15 seconds and more generally last 1 to 2 minutes.  See, e.g., February 2008 VA treatment record.  It is notable, however, that the Veteran's treating physician, Dr. L.R., wrote in February 2008 that he had never seen the Veteran's laryngeal spasms and was only able to state that the Veteran has such spasms by history.  Nonetheless, the Veteran has submitted several lay statements from individuals relating that they have witnessed the Veteran's episodes of laryngeal spasms.  Those individuals, as well as the Veteran, are competent to report what they have observed.  There is further no clear evidence to show that their accounts are not credible.  Thus, assuming the veracity of their statements, the Board notes that such symptomatology does not appear to be contemplated in the schedular criteria under which the Veteran is currently rated for his claimed disability.    

Nonetheless, there is no exceptional or unusual disability picture shown as manifested by such factors as marked interference with employment or frequent hospitalizations at any time during the claim/appeal period.  The Veteran's treating medical provider specifically noted in March 2008 that the Veteran has never had to visit the emergency room for these episodes.  He also wrote that the Veteran's episodic laryngospasm was not health-threatening.  Further, in consideration of the Veteran's laryngospasms, he wrote that the Veteran could continue to work and perform activities of daily life normally without consequence.  Although the Veteran has indicated at various times during the course of this claim/appeal that he has difficulty with employment due to his laryngospasms, the Board affords the opinion provided by his treating physician more probative value because he is trained in medical matters and, particularly, diseases of the ear, nose, and throat (i.e., otolaryngologist) and based his opinion on evaluation of the Veteran, to include his complaints of laryngeal spasms.  Therefore, because there is no exceptionally or unusual disability picture shown, referral for consideration of extraschedular rating is not necessary.  Thun, supra.

Although the Board recognizes the doctrine of resolving reasonable doubt in favor of the Veteran, the preponderance of the evidence in this instance is against the Veteran's claim for an increased rating, and no reasonable doubt is raised.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, Gilbert v. Derwinski, supra.  The Veteran's appeal is denied. 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based upon the factors discussed herein, that no prejudicial or harmful error has been demonstrated in this case.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

An error in VCAA notice should not be presumed prejudicial, and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  As will be explained below, neither the Veteran nor his representative has alleged prejudicial error, and the Board finds, upon review, that none has otherwise been shown.    

In the August 2006 notice letter, the RO advised the Veteran that he may submit evidence showing that his claimed service-connected disability had increased in severity and described the types of information and evidence that he should submit in support of his claim.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of his claim.  The RO further explained how VA determines the disability rating and the effective date, which satisfied Dingess notice requirements.  Moreover, although no longer required, the Veteran was provided with the schedular criteria under which his disability is rated in a May 2008 due-process letter.      

The Board notes that the August 2006 notice letter was sent before the initial denial of the claim and adequately satisfied VCAA notice requirements with respect to the Veteran's claim for an increased rating.    

The record further reflects that the Veteran and his representative have been provided with a copy of the above rating decision, the August 2008 SOC, and the March 2009 and March 2010 SSOCs, which cumulatively included a discussion of the facts of the claim, pertinent laws and regulations, notification of the bases for the decision, and a summary of the evidence considered to reach the decision.  

Moreover, neither the Veteran nor his representative has alleged any prejudice with respect to the notice received for the claim during the course of this appeal.  The Veteran has been provided with ample opportunity to submit evidence and argument and to participate effectively in the processing of his claim during the course of this appeal.

In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  

Regarding VA's statutory duty to assist in claims development, the Board notes that the RO afforded the Veteran with medical examinations in connection with his claim in September 2006 and December 2008.  Although the medical examiner did not have access to the claims folder for the September 2006 medical examination, he later reviewed the claims file when performing the December 2008 medical examination.  Further, the examiner is aware of the Veteran's medical history and the current severity of the disability as the Veteran's treating medical provider.  See, e.g., September 2006 medical examination report (wherein he notes that he had treated the Veteran six weeks before at the ear, nose, and throat [ENT] clinic).  The collective examination reports considered together with the treatment records relevant to the claim/appeal period, include all relevant findings necessary for a fair adjudication of the claim.  Therefore, the examination reports are deemed adequate.  

Further, treatment records adequately identified as relevant to the Veteran's claim have been obtained, to the extent possible, and are associated with the record.  No additional pertinent records are found in the Veteran's electronic file through the Virtual VA system.  

The Board notes that the Veteran told a VA social worker in February 2009 that he had applied for Social Security benefits the prior month and would begin to receive benefits in May 2009.  No request for records from the Social Security Administration (SSA) has been made nor have any records from SSA been obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  However, despite the fact that the Veteran was asked to tell VA about evidence that may affect how the disability rating is assigned, which listed Social Security determinations among such evidence, in letters sent in August 2006 and May 2008, neither he nor his representative has stated at any time that the Veteran had filed for or is in receipt of social security disability benefits.  In this regard, it is notable that the Veteran was scheduled to begin receiving Social Security benefits shortly after he turned 62 years old, which certainly strongly suggests that the Veteran's receipt of benefits is related to his age, not disability.  While treatment records show that he had previously indicated that he planned to contact the SSA for social security disability benefits in November 2006 and later indicated that he wanted his ENT physician to have his status adjusted so that he could possibly become eligible for government assistance in February 2008, there is no again indication from the Veteran or his representative that he ever filed a claim with SSA for disability benefits.  Previously, in December 2005, it was noted that the amount of money in the Veteran's account was over the limit allowed for Medicaid and the Social Security Disability Insurance Program (SSDI).  Moreover, the Veteran indicated in a June 2006 statement that he has received all treatment through VA (i.e., the VA medical center (VAMC) in Temple, Texas from 2003 to the present.  See, e.g., June 2006 VA Form 21-4138.  As stated above, all records identified as relevant to the claim have been obtained and are associated with the record, and such evidence is sufficient to rate the claim.  Therefore, after consideration of the foregoing, the Board finds no need to remand this claim to obtain records from the SSA as they are not likely to contain any evidence relevant to the claim adjudicated herein.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); see also Soyini v. Derwinski, 1 Vet. App. 540 (1991) (holding that a remand is inappropriate where there is no possibility of any benefit flowing to the veteran). 

The Veteran has not made VA aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  


ORDER

Entitlement to an evaluation higher than 30 percent for status post squamous cell carcinoma, right true vocal cord is denied.


REMAND

The Veteran was granted service connection for an anxiety disorder in April 2008.  Notwithstanding, the Veteran's representative provided written argument with regarding to the issue of service connection for PTSD in June 2009.

In this regard, it is important for the Veteran and his representative to understand that an anxiety disorder is evaluated under the same criteria as PTSD by VA.  In this case, there is no indication that the RO is attempting to distinguish the psychiatric problems associated with an anxiety disorder and the psychiatric problems associated with the alleged PTSD condition.  Therefore, it appears that even if the Veteran were granted service connection for "PTSD", he would receive no additional VA compensation because his psychiatric problems are being considered within the context of his service connected disability at this time (there is also absolutely no indication that the RO is attempting to distinguish between the now service connected disability and a major depressive disorder, making that issue effectively moot).

Given, these facts, the Veteran and his representative may wish to withdraw this claim (in writing).  Until they do, this issue is before the Board at this time.  In this regard, during the course of this claim/appeal, the Court held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

As acknowledged by the Veteran's representative, it is not clear whether the Veteran is diagnosed with PTSD.  See addendum statement accompanying June 2009 VA Form 646.  We are required to consider whether any currently diagnosed psychiatric disorder (other than anxiety disorder) is related to the Veteran's period of active military service.  See Clemons, supra.  There are psychiatric complaints documented in the service treatment records (e.g., complaint of occasional insomnia on the February 1967 and in September 1968 reports of medical history).  However, he has not yet been afforded with an examination or a medical nexus opinion with respect to his claim.  For these reasons, we find that the Veteran should be afforded a mental disorders examination and nexus opinion that includes consideration of the documentation contained in the claims folder on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  He must also be provided with proper notice with respect to the claim.   

The Board notes that the RO denied the Veteran's claim for a TDIU in the April 2008 rating decision.  A letter dated in April 2008 informed the Veteran of the denial, and the Veteran did not file an NOD with that determination.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); 38 C.F.R. § 20.200.

However, subsequent to that determination and still during the pendency of this appeal, the Veteran has presented evidence of unemployability.  In August 2008, he submitted a January 2008 VA treatment note wherein it reads that the Veteran subjectively reported that his chronic hoarseness significantly impacted his employability.  Also, in a statement received in September 2008, the Veteran argued that he was entitled to a TDIU on an extraschedular basis.  Furthermore, a February 2009 mental health note reveals that the Veteran was not employed at that time.  The Board notes that the RO specifically asked the Veteran if he was claiming entitlement to IU in a March 2009 letter and the Veteran did not respond directly to the letter.  However, in the June 2009 statement accompanying the VA Form 646, the Veteran's representative wrote that the disability picture associated with his service-connected anxiety disorder, coupled with PTSD, presents a much more severe psychiatric picture than presently rated.  The representative also noted that the Veteran's residual airway restriction associated with his service-connected laryngeal disability had a much more severe impact on his quality of life and employability than the currently assigned 30 percent evaluation.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that evidence of a medical disability, a claim for the highest rating possible, and submission of evidence of unemployability satisfies the requirement under 38 C.F.R. § 3.155(a) that an informal TDIU claim "identify the benefit sought").  

Therefore, the issue is again raised by the record and, consequently, proper notice and development is warranted before the Board may proceed to evaluate the merits of the claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a notice letter pertaining to a claim for entitlement to TDIU and service connection for an acquired psychiatric disorder other than anxiety disorder, to include PTSD.  Include a description of the evidence necessary to substantiate the claims, the Veteran's duties to substantiate the record, and VA's duties.  Allow for a reasonable period for response.

2.  Schedule the Veteran for an appropriate VA examination for his claimed psychiatric disability (other than anxiety disorder).  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  The examiner must confirm that the claims folder was reviewed in the examination report.   In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior examination or treatment.  

a)  The examiner should identify all current psychiatric disorders (i.e., diagnoses since the Veteran filed his claim in June 2006).         

b)   For each psychiatric disorder regarding which the examiner finds a current diagnosis, he/she should answer the following:  Is it at least as likely as not  that the disorder developed in service, or is otherwise causally or etiologically related to service, to include any symptomatology, event or incident therein; or, alternatively, is any such relationship to service unlikely (i.e., less than a 50-50 probability)?   

c)  If a current diagnosis of PTSD is found based on examination of the Veteran and review of the claims folder, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's any of the Veteran's claimed stressor events are sufficient to support a PTSD diagnosis and identify the same.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as it is to find against it.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner should so state, and explain why that is so.  

3.  After review of any evidence submitted by the Veteran, the RO should take such additional development action as it deems proper with respect to the claim for TDIU, including the conduct of any appropriate VA examinations to determine whether the service-connected disabilities prevent the Veteran from being employed.  The AOJ shall follow any applicable regulations and directives implementing the provisions of the VCAA as to its notice and development.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ and the claims should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


